Citation Nr: 0822201	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
at 10 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the records, the Board finds that 
the RO did not provide the veteran with any notice of the 
requirements to substantiate his claims of entitlement to 
service connection for hypertension and entitlement to an 
increased rating of peripheral neuropathy of the right and 
left lower extremities.  He should be afforded such notice, 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

As provided for by VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Additionally, VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; (4) the degree of 
disability, and (5) the effective date.

Regarding the increased rating claims on appeal, the RO must 
send the veteran VCAA notice consistent with Vazquez-Flores 
advising him that to substantiate the claim, he must provide 
or ask VA to obtain medical or lay evidence demonstrating a 
worsening of the disability and the effect that worsening has 
on his employment and daily life.  Also, if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  .

Pertaining to the veterans claim for an increased rating for 
bilateral peripheral neuropathy of the lower extremities, the 
Board notes that the VA examinations for an increased rating 
as well as other medical treatment records do not discuss in 
detail the veteran's symptoms from his bilateral peripheral 
neuropathy of the lower extremities and how that affects his 
employment and daily life.  The VA examination in March 2005 
only mentioned the veteran has been having numbness and 
tingling in his hands and feet almost daily for three years 
and his neuropathy is being treated with Neurontin capsules.  
That examination is not detailed enough for the Board to make 
a decision on whether the veteran's peripheral neuropathy 
warrants a higher rating.  Therefore, it is the opinion of 
the Board that additional examination and medical 
documentation explaining each of the veteran's lower 
extremities bilateral peripheral neuropathy should be 
obtained prior to the issuing of an appellate decision.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a VCAA 
notice letter for the issue of 
entitlement to service connection for 
hypertension, to include as secondary 
to type II diabetes mellitus.  This 
notice should be issued in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other 
applicable legal precedent.  The 
veteran must be apprised of what the 
evidence must show to support the claim 
for direct incurrence service 
connection and for secondary service 
connection and the division of 
responsibility between him and VA in 
obtaining such evidence.  The veteran 
should also be provided an explanation 
as to the type of evidence that is 
needed to establish both a disability 
rating and an effective date, per 
Dingess.

2.	The RO should provide the veteran with 
VCAA notice specifically for increased 
rating claims, e.g, Diagnostic Code 
8520. The veteran should be asked to 
provide evidence demonstrating a 
worsening or increase in severity of 
the peripheral neuropathy of the left 
and right lower extremities and the 
effect that worsening has on the 
veteran's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  As part of that notice, the 
RO shall indicate which portion of the 
information and evidence is to be 
provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran.  The veteran 
should be afforded the appropriate 
period of time for response to all 
written notice and development as 
required by law.
3.	The RO should provide the veteran with 
a neurological examination to ascertain 
the current nature and extent of the 
peripheral neuropathy of the veteran's 
bilateral lower extremities, and of all 
nerves affected in those extremities, 
and the nature and degree of any 
functional impairment caused by such 
neuropathy.  All indicated special 
studies, including electromyography 
(EMG) and nerve conduction velocity 
tests, should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.

4.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bipolar 
disorder/depression, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	

______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).









